DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Response to Amendment
This Office Action is a response to applicant’s argument and amendment filed with an RCE on 08/16/2022. Claims 1, 3, 7, 9, 12 and 15 are amended. Claim 14 is cancelled. Claims 16-17 are new. Claims 1-13 and 15-17 are currently pending.
The objection to claims 3 and 9 has been withdrawn due to applicant’s amendment; note the claims filed 08/16/2022 have been amended based on claim set filed 06/07/2022, which was not entered (see Advisory Action mailed 06/23/2022). Accordingly, the current claim set (filed 08/16/2022) will be examined based on amendments to the claim set filed 03/03/2022 and therefore includes amendments to claims 1, 3, 7, 9, 12 and 15. It is suggested to use the appropriate status identifiers and markings to comply with 37 CFR 1.121 in any future amendments.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/16/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 as being unpatentable over Aggerholm in view of Gilson; and claim 15 under 35 U.S.C. 103 as being unpatentable over Aggerholm in view of Gilson and Koehler, have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified in view of Aggerholm and Koehler, necessitated by the amendments to the claims.
	Applicant argues Aggerholm fails to disclose the newly added limitations; the filter of Koehler is not provided with a degradable constraining part and it is impossible for the filtering part to lose constraint from a missing degradable constraining part, Koehler does not disclose the filter including a stent part (Remarks, pg. 6); the filter of Gilson cannot be converted to a stent since holder tube 122 is not biodegradable/bioabsorbable, and therefore fails to teach how to pull the filter device out of human body through the jugular vein/femoral vein pathway before the filtering part loses constraint from the degradable constraining part (Remarks, pgs. 6-7).
	In response to applicant’s argument, it is respectfully submitted the arguments are narrower than the claim limitations. The rejection of claim 1 as discussed below is based on a combination of references; one cannot show nonobviousness by attacking references individually (MPEP 2145(IV)). The modification of Aggerholm in view of Koehler does not require Koehler to include a degradable constraining part, since Aggerholm discloses a degradable constraining part (para. [0066] of Aggerholm). Further, the holder tube 122 as taught in Gilson is not relied upon to teach the constraining part. The amended limitations recite a connecting part capable of connecting to an external mechanism; since the claim is an apparatus claim, the order in which the structures are used does not hold patentable weight. Since the modification includes hook of Koehler, which is capable of allowing retrieval of the filter device by being pulled through an external mechanism, one of ordinary skill would’ve understood the claim limitations to be met.
Applicant’s arguments with respect to claims 16-17 have been fully considered, and new claims 16-17 have been rejected as discussed below.
Applicant is encouraged to amend the claims to include more specificity regarding the arrangement of the struts of the filtering part, connecting holes, and hook arrangement, or order of connection between structures, to potentially overcome the art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, the claim recites “wherein the connecting part has a recessed space configured to engage with an external mechanism”. It is unclear whether the phrase “an external mechanism” is referring to the external mechanism previously introduced in claim 1, or introducing a new, separate external mechanism. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the external mechanism previously introduced.
	Claim 17 is indefinite due to its dependency on indefinite base claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm (US 2014/0188152 A1) in view of Koehler (US 2013/0158591 A1) (all references previously of record).
	Regarding claim 1, Aggerholm discloses (abstract; paras. [0043]-[0071]; figs. 1-11B) a filter device, comprising: 
	a filtering part (14, para. [0043]; fig. 1) having a first end and a second end opposite to each other (first and second ends of 14, fig. 1);  
	a stent part (12, para. [0043]; fig. 1) having a first end and a second end opposite to each other (12a and 12b, para. [0044]; fig. 1), the first end of the stent part being connected to the second end of the filtering part (para. [0043]; fig. 1) and the stent part being disposed coaxial with the filtering part (para. [0043]; fig. 1); and
	a degradable constraining part (holding ring 32, para. [0052]; figs. 1 and 4) configured to constrain the first end of the filtering part (holding ring 332 can be made of biodegradable material and can be used as alternative to ring 32, see at least figs. 9A-9B depicting holding ring 332 constraining filter portion 14, paras. [0056] and [0066]-[0068]) and/or the second end of the stent part (second filter 414 equivalent to filter 14 with ring 32 and constrains second end of stent portion 12, para. [0069]; fig. 1).
	However, Aggerholm fails to disclose a connecting part configured to be connected to an external mechanism; when the connecting part is connected to the external mechanism, and before the filtering part loses constraint from the degradable constraining part, the filter device is able to be pulled through the connecting part, so that the filter device is taken out from human body; wherein the connecting part is disposed only at the second end of the stent part, or the connecting part is disposed at the second end of the stent part and the first end of the filtering part.
	Koehler teaches (paras. [0021]-[0024], [0055] and [0062]-[0063]; figs. 1 and 11a-11c), in the same field of endeavor, a filter device used in blood vessels (paras. [0021] and [0055]) including a filter device (10, para. [0023]; figs. 1 and 11a-c) having a filtering part (struts 20, 40, para. [0026]) having a first end and a second end opposite each other (fig. 1), and a support/stent part (lattice 30, paras. [0024] and [0029]; fig. 1) having a first end and a second end opposite each other (fig. 1), and further teaches a connecting part (hook 66, para. [0053]; figs. 11a-c) configured to be connected to an external mechanism (230, para. [0062]; figs. 11a-c), for the purpose of providing retrieval of the filter from either side of the filter (paras. [0058]-[0059] and [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggerholm’s filter device with the hook on proximal and distal ends of the filter device, in order to provide retrieval of the filter from either side of the filter through either the femoral or jugular vein of the patient, and therefore allow easier access to the filter in all types of treatment situations, based upon the teachings of Koehler (paras. [0058]-[0059] and [0062]).
	Aggerholm (as modified) further teaches when the connecting part is connected to the external mechanism, and before the filtering part loses constraint from the degradable constraining part, the filter device is able to be pulled through the connecting part, so that the filter device is taken out from human body (note this limitation is functional, and one of ordinary skill would’ve understood the combination further teaching filter device 10 of Aggerholm capable of being pulled and taken out of a patient, since the combination further teaches a hook, as taught in Koehler, capable of connection to an external mechanism for retrieval of the filter, para. [0053] of Koehler); wherein the connecting part is disposed at the second end of the stent part and the first end of the filtering part (combination further teaches hook disposed at proximal and distal ends of filter device 10 of Aggerholm, therefore disposed at second end of stent part and first end of filtering part, fig. 1 of Aggerholm).
	Regarding claim 2, Aggerholm (as modified) teaches the device of claim 1. Aggerholm further discloses wherein the filter device has a head end and a tail end opposite to each other (head end is at 14 and tail end is at 12a, fig. 1), the first end of the filtering part corresponds to the head end of the filter device (Fig. 1), and the second end of the stent part corresponds to the tail end of the filter device (para. [0044]; fig. 1).
	Regarding claim 3, Aggerholm (as modified) teaches the device of claim 2. Aggerholm further discloses wherein the stent part comprises a support part (stent rings 16 and support members 18, para. [0044]; fig. 1) and a retrieving part (414, fig. 1) when the constraining part is configured to constrain the second end of the stent part (second filter 414 equivalent to filter 14 with ring 32 and constrains second end of stent portion 12, para. [0069]; fig. 1), and the second end of the stent part corresponds to the tail end of the filter device (fig. 1); one end of the support part is connected to the second end of the filtering part (16 and 18 extend along stent portion and connect to 14 as depicted in fig. 1), and a further end of the support part or the one end of the support part is connected to one end of the retrieving part (fig. 1 depicts stent 12 including 16 and 18 connected to 414); and the one end of the support part serves as the first end of the stent part (fig. 1), a further end of the retrieving part serves as the second end of the stent part (fig. 1), and the further end of the retrieving part is constrained by the constraining part to form the tail end (414 constrained by ring 32 as discussed above, similar to filter 14, fig. 1 of Aggerholm).
	Regarding claim 4, Aggerholm (as modified) teaches the device of claim 3. Aggerholm further discloses wherein the support part, in an entire length thereof, is not overlapping with the filtering part in an axial direction of the filter device when the further end of the support part is connected to the one end of the retrieving part (end to end connection between stent 12 and filters 14 and 414 results in no overlap, para. [0043]; fig. 1).
	Regarding claim 6, Aggerholm (as modified) teaches the device of claim 3. Aggerholm further discloses wherein the retrieving part comprises a plurality of retrieving rods (struts 30, para. [0052]; figs. 1 and 4-5; portion 414 is second filter and has same structure as 14, para. [0069] of Aggerholm) distributed along a circumferential direction of the support part (fig. 1), and one end of each of the plurality of retrieving rods is connected to the support part (fig. 1), and further ends of the plurality of retrieving rods are constrained together by the constraining part (struts 30 constrained via ring 32 as discussed above, para. [0052] of Aggerholm).
	Regarding claim 9, Aggerholm (as modified) teaches the device of claim 2. Aggerholm further discloses wherein the stent part comprises a support part (16 and 18, para. [0044]; fig. 1) when the degradable constraining part is configured to constrain the first end of the filtering part (ring 32 located on first end of filter portion 14 as discussed above, fig. 1 of Aggerholm); the support part has one end connected to the second end of the filtering part (fig. 1), and a further end that is open (at least one end of stent 12 where filter 414 is not present, para. [0058]; fig. 5).
	Regarding claim 11, Aggerholm (as modified) teaches the device of claim 9. Aggerholm further discloses wherein the support part, in an entire length thereof, is not overlapping with the filtering part in an axial direction of the filter device when the second end of the stent part corresponds to the tail end of the filter device (end to end connection between stent 12 and filters 14 and 414 results in no overlap, para. [0043]; fig. 1).
	Regarding claim 15, Aggerholm (as modified) teaches the device of claim 1. Aggerholm (as modified) further teaches wherein the connecting part further comprises a hook (hook 66, para. [0053] of Koehler).
	Regarding claim 16, Aggerholm (as modified) teaches the device of claim 1. Aggerholm (as modified) further teaches wherein the connecting part has a recessed space configured to engage with an external mechanism (gap formed in hook 66, fig. 11a of Koehler).
	Regarding claim 17, Aggerholm (as modified) teaches the device of claim 16. Aggerholm (as modified) further teaches wherein the connecting part is a hook (hook 66, para. [0053] of Koehler).
Claim(s) 5, 7-8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm in view of Koehler as applied to claims 3 and 9 above, and further in view of Gilson (US 2008/0027481 A1).
	Regarding claim 5, Aggerholm (as modified) teaches the device of claim 3. 
	However, Aggerholm (as modified) fails to teach wherein the support part, in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the one end of the support part is connected to the one end of the retrieving part.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filter device for blood vessels having degradable portions to convert the filter between filtering and stenting operations (paras. [0257] and [0269]), wherein the filter device includes a filter (340, figs. 52a-n, para. [0252]) having a filtering part (121, para. [0254]; fig. 52a) with a first end and a second end (fig. 52b) and a support/stent part (303, para. [0253]) having a first end and a second end (302, 312, fig. 52b), and a retrieving part (crown portions at 312, fig. 52b, para. [0256]) on the support part, and further where the support part (303), in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the one end of the support part is connected to the one end of the retrieving part (figs. 52b, para. [0256]; filter elements 121 overlap with stent portions 303), for the purpose of capturing thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimize the risk of complications such as migration and perforation (para. [0264]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support/stent part and the filter part of Aggerholm (as modified) to overlap, in order to capture thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimize the risk of complications such as migration and perforation, as taught by Gilson (para. [0264]).
	Regarding claim 7, Aggerholm (as modified) teaches the device of claim 6. 
	However, Aggerholm (as modified) fails to teach wherein the further ends of the plurality of retrieving rods are provided with a plurality of connecting holes, and the constraining part comprises a constraining body which passes through the plurality of connecting holes and is fixed.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filtering device for blood vessels having degradable portions to convert the filter between filtering and stenting operations (paras. [0257] and [0269]), wherein the device includes a filter (340, para [0252]; fig. 52a) having a filtering part (121, fig. 52a) with a first end and a second end (fig. 52b), and further teaches a plurality of connecting holes (openings 341 provided at distal end of capture arms of filter, figs. 52e-f, para. [0254]) defined at the first end of the filtering part (figs. 52a-g, para. [0254]), and a constraining part comprising a constraining body (suture 342, figs. 52e-g, para [0254]) which passes through the plurality of connecting holes and is fixed (passes through openings 341 and tied into knot, para. [0254]-[0255] and [0281]; figs. 52e-g), for the purpose of minimizing the amount of material and controlling the degradation of the constraining part to become encapsulated with the frame into the vein wall, which reduces the risk of clinical complications (paras. [0284] and [0303]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggerholm’s (as modified) struts with a plurality of connecting holes in the struts on each end of the filter device 10, and the constraining body passing through the holes, in order to minimize the amount of material and control the degradation of the constraining part to become encapsulated with the frame into the vein wall, which reduces the risk of clinical complications, based upon the teachings of Gilson (paras. [0284] and [0303]).
	Regarding claim 8, Aggerholm (as modified) teaches the device of claim 7. Aggerholm (as modified) further teaches wherein at least one end of the constraining body is fixed (suture 342 tied in knot, para. [0281], fig. 52e of Gilson), and a further end of the constraining body passes through the plurality of connecting holes and then is connected to the at least one end of the constraining body (paras. [0254] and [0282]; figs. 52e-g of Gilson).
	Regarding claim 10, Aggerholm (as modified) teaches the device of claim 9. 
	However, Aggerholm (as modified) fails to teach wherein the support part, in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the first end of the stent part corresponds to the tail end of the filter device.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filter device for blood vessels having degradable portions to convert the filter between filtering and stenting operations (paras. [0257] and [0269]), wherein the filter device includes a filter (340, figs. 52a-n, para. [0252]) having a filtering part (121, para. [0254]; fig. 52a) with a first end and a second end (fig. 52b) and a support/stent part (303, para. [0253]) having a first end and a second end (302, 312, fig. 52b), and further where the support part (303), in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the first end of the stent part corresponds to the tail end of the filter device (figs. 52b, para. [0256]; filter elements 121 overlap with stent portions 303), for the purpose of capturing thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimize the risk of complications such as migration and perforation (para. [0264]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support/stent part and the filter part of Aggerholm (as modified) to overlap, in order to capture thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimize the risk of complications such as migration and perforation, as taught by Gilson (para. [0264]).
	Regarding claim 12, Aggerholm (as modified) teaches the device of claim 9. 
	Aggerholm (as modified) fails to teach wherein the first end of the filtering part is provided with a plurality of connecting holes, and the constraining part comprises a constraining body which passes through the plurality of connecting holes and is fixed.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filtering device for blood vessels having degradable portions to convert the filter between filtering and stenting operations (paras. [0257] and [0269]), wherein the device includes a filter (340, para [0252]; fig. 52a) having a filtering part (121, fig. 52a) with a first end and a second end (fig. 52b), and further teaches a plurality of connecting holes (openings 341 provided at distal end of capture arms of filter, figs. 52e-f, para. [0254]) defined at the first end of the filtering part (figs. 52a-g, para. [0254]), and a constraining part comprising a constraining body (suture 342, figs. 52e-g, para [0254]) which passes through the plurality of connecting holes and is fixed (passes through openings 341 and tied into knot, para. [0254]-[0255] and [0281]; figs. 52e-g), for the purpose of minimizing the amount of material and controlling the degradation of the constraining part to become encapsulated with the frame into the vein wall, which reduces the risk of clinical complications (paras. [0284] and [0303]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggerholm’s (as modified) struts with a plurality of connecting holes in the struts on each end of the filter device 10, and the constraining body passing through the holes, in order to minimize the amount of material and control the degradation of the constraining part to become encapsulated with the frame into the vein wall, which reduces the risk of clinical complications, based upon the teachings of Gilson (paras. [0284] and [0303]).
	Regarding claim 13, Aggerholm (as modified) teaches the device of claim 12. Aggerholm (as modified) further teaches wherein at least one end of the constraining body is fixed (suture 342 of Gilson tied in knot, paras. [0255] and [0281]), and a further end of the constraining body passes through the plurality of connecting holes and then is connected to the at least one end of the constraining body (suture 342 tied in knot, paras. [0254] and [0282]; figs. 52e-g of Gilson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795